DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a downhole tool which allows the selective operation of a second fluid pressure activated tool below a first fluid pressure activated tool on a tool string in a well. The downhole tool has a piston sleeve moveable inside a cylindrical body between a first position in which a small flow area is provided through the tool and a second position in which a larger flow area is provided. The piston sleeve is held in the first position by a magnet and the first fluid pressure activated tool can be operated by increasing fluid pressure above the tool up to a cracking pressure level which matches the pulling strength of the magnet. Increasing fluid pressure to the cracking pressure therefore selectively moves the piston sleeve to the second position in which the second fluid pressure activated tool can be operated. The novel feature is a pull strength of the magnet and the first flow area are selected to determine a cracking pressure for the downhole tool, the downhole tool moving from the first position to the second position when the cracking pressure is exceeded: and the pull strength of the magnet is greater than the force of the spring. Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676